Citation Nr: 0609608	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-43 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
April 1946.  The veteran died on March [redacted], 1972.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

This case has been advanced on the docket due to the advanced 
age of the appellant. 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO last denied service connection for the cause of 
the veteran's death in a January 2003 rating decision.  The 
appellant did not appeal that decision, and it is final.

2.  New and material evidence has been submitted and the 
claim is reopened.

3.  The veteran died on March [redacted], 1972.  The cause of death 
was acute myocardial infarction due to coronary thrombosis.

4.  Cardiac disability was not shown in service or for many 
years after service.  

5.  The veteran's service-connected psychiatric disorder 
(diagnosed alternative as nervous condition, schizophrenic 
reaction and anxiety disorder) did not directly cause the 
veteran's death; nor did it contribute substantially or 
materially to his death, combine to cause his death, or aid 
or lend assistance to the production of his death.

6.  The veteran's service-connected gastritis is not related 
to his cause of death.


CONCLUSIONS OF LAW

1.  The January 2003 RO rating decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2005).

2.  New and material evidence has been received and the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

3.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.312 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the appellant in 
July 2004, prior to the initial AOJ decision.  This letter 
advised the appellant of all the Pelegrini II elements.  By 
means of the rating decision and statement of the case, the 
appellant was advised of the specific reasons why this 
particular claim was denied, and the information and evidence 
needed to substantiate the claim.  She also was provided the 
text of the relevant regulation implementing the law with 
respect to this notice requirement and told it was her 
responsibility to support the claim with appropriate 
evidence.  Indeed, the appellant submitted evidence to 
consider in connection with her claim.  Thus, the Board the 
considers VA's notice obligations to be met.

With respect to the VA's duty to assist, VA is required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  The appellant submitted with her claim to 
reopen a statement from a private physician.  It does not 
appear that this physician treated the veteran during his 
lifetime, so it is unlikely that any treatment records are 
available from this physician.  Even if there were, the 
appellant has not provided a release form for VA to obtain 
such records, although she was asked for such in the notice 
letter sent in July 2004.  The appellant was notified in the 
rating decision and Statement of the Case of what evidence 
the RO had obtained and considered in rendering its decision.  
She has indicated that she has no additional evidence.  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the appellant's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA medical 
opinion was obtained in November 2004.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.  

II.  Analysis

A review of the procedural history is warranted.  The veteran 
died on March [redacted], 1972.  The appellant filed her initial claim 
for Dependency and Indemnity Compensation benefits in April 
1972.  Service connection for the cause of the veteran's 
death was denied by a May 1972 rating decision.  The 
appellant timely appealed that denial to the Board.  The 
Board denied the appellant's claim in March 1975.  

The appellant filed a claim to reopen in February 1986, which 
the RO denied in rating decisions issued in November 1986 and 
April 1987 finding the appellant had failed to submit new and 
material evidence.  In April 1990, the appellant filed what 
was purportedly a Notice of Disagreement with the April 1987 
rating decision.  The RO, however, considered this to be a 
new claim to reopen, presumably because it was not timely as 
a Notice of Disagreement.  The RO thereafter denied the 
appellant's claim in an October 1990 rating decision.  The 
appellant timely appealed that decision to the Board. The 
Board remanded the appellant's claim to the RO for 
clarification of whether it had reopened the appellant's 
claim.  After the RO issued a rating decision in June 1992 
clarifying that it had reopened and then denied the 
appellant's claim on the merits, the Board issued a decision 
in March 1993, also denying the claim.  

In November 2002, the appellant again claimed DIC due to the 
cause of the veteran's death.  That claim was denied in a 
January 2003 rating decision.  She did not appeal that 
decision.  In June 2004, the appellant filed the claim to 
reopen that is the basis of this appeal.  The RO reopened and 
denied her claim on the merits in a September 2004 rating 
decision.  The appellant filed her Notice of Disagreement 
later that month.  A Statement of the Case was issued in 
November 2004, and a timely substantive appeal was filed in 
December 2004.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
The last final disallowance of her claim was the January 2003 
rating decision.  Rating actions are final and binding based 
on evidence on file at the time the veteran is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2005).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The appellant did not at any time indicate 
disagreement with this rating decision.  Therefore, it is 
final.  38 U.S.C.A. § 7105 (West 2002).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  With claims to reopen filed on or 
after August 29, 2001, such as this one, "new" evidence is 
defined as evidence not previously submitted to agency 
decision makers and "material" evidence is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2005).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The only new evidence submitted is a private physician's 
letter which gave an opinion with regard to the relationship 
between the veteran's service-connected psychiatric disorder 
and the cause of his death.  The Board finds this evidence to 
be new and material, and reopens the appellant's claim.  Thus 
the Board will consider the appellant's claim on the merits. 

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (2005); see 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); see also 38 U.S.C.A. §§ 1110 and 1112 
(West 2002 & Supp. 2005) (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2005).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2005).

The veteran was service-connected for an anxiety state in 
October 1946.  In December 1964, the veteran was hospitalized 
and diagnosed to have schizophrenic reaction, chronic severe, 
paranoid type.  The records show that the doctor believed it 
was a maturation of the veteran's service-connected anxiety 
reaction.  In a May 1965 rating decision, the veteran was 
granted a 100 percent disability rating for schizophrenic 
reaction as a maturation of the anxiety disorder, and that 
disability rating remained until the veteran's death in March 
1972.  The December 1964 treatment record shows the veteran 
was placed on Thorazine for the first time during this 
hospitalization.  

Other medical records show the veteran was physically 
examined by a private physician in August 1946 and found to 
only have an anxiety neurosis and dyspepsia. Hospitalizations 
include a December 1957 hospitalization during which the 
veteran was diagnosed to have diabetes mellitus.  The only 
cardiac abnormality noted was a sharp second aortic sound.  
At a January 1967 hospitalization, the veteran complained of 
pain in his left hip radiating to the left lower extremity.  
The diagnosis was psychophysiologic reaction from 
schizophrenia referred to musculoskeletal system.  In an 
April to May 1967 hospitalization, the veteran was admitted 
with pain in his left buttock and knee and epigastric pain 
and belching.  An EKG showed incomplete right bundle branch 
block.  There is no indication on the record, however, of 
what, if any, treatment was given.  

On August 9, 1970, the veteran was admitted to the VA Medical 
Center with severe retrosternal pain radiating to the left 
arm.  The diagnosis of myocardial infarct was established 
with EKG and enzymes studies.  He was treated accordingly.  
It is noted that the clinical course of his care was 
uneventful except for the veteran's resistance to follow 
medical orders, such as keep on absolute bed rest.  On the 
fifth day of admission, the veteran was observed to be 
hallucinating and was restless.  After psychiatric 
evaluation, he was transferred to Psychiatry where he was 
placed on Thorazine, and his acute psychotic symptoms were 
promptly controlled.  He was discharged on September 2, 1970, 
and his discharge medications included Thorazine and Librium.  

The veteran was readmitted to the VA hospital on September 
18, 1970 with oppressive chest pain, shortness of breath, and 
cold perspiration without irradiation.  The final diagnoses 
at discharge in October 1970 were inferior wall myocardial 
infarction with periinfarction block, diabetes mellitus, and 
schizophrenia.  The veteran continued to be treated with 
Thorazine for his schizophrenia. 

On March 1, 1972, the veteran was taken by ambulance to the 
emergency room at the VA Medical Center.  He reporting having 
oppressive retrosternal pain without radiation on and off for 
several days, which reappeared that morning with severe 
dyspnea and cough.  EKG revealed sinus tachycardia, old 
inferior myocardial infarction, and fresh anterior myocardial 
infarction with intraventricular block.  Lab work showed high 
enzymes and high glucose levels.  He was admitted with an 
acute myocardial infarction, congestive heart failure and 
hypotension.  The hospital summary shows the veteran was a 
patient difficult to manage due to his congestive heart 
failure and restlessness.  He was treated intensively and 
monitored but did not improve.  He died of cardiac arrest on 
the [redacted] day of hospitalization.  The nurses' notes show he 
was treated with Valium for his schizophrenia during his stay 
due to restlessness, hallucinations, disorientation and 
talking incoherently.  On March [redacted], 1972, the veteran went 
into cardiac arrest and was unable to be resuscitated.  

An autopsy was performed and revealed a massive myocardial 
infarct involving the anterolateral septal wall, with 
thrombosis of the anterior descending artery in addition to 
an old posterior myocardial infarct with thrombosis and 
recanalization of the right coronary artery and non-bacterial 
thrombotic endocarditis.  The final clinical diagnoses were 
acute myocardial infarction (anterior), old myocardial 
infarction (inferoposterior), congestive heart failure, 
diabetes mellitus (mature onset), and bronchial asthma.  The 
pathological diagnoses of the cardiovascular system were 
recent myocardial infarct, old posterior myocardial infarct, 
thrombosis of the anterior descending artery, thrombosis and 
canalization of the right coronary artery, coronary 
arteriosclerosis (moderate), aortic arteriosclerosis 
(minimal), non-bacterial thrombotic endocarditis of the 
tricuspid valves and perifibrinous pericarditis.  

The death certificate listed the cause of death as acute 
myocardial infarction due to coronary thrombosis.

The appellant contends that the veteran's service-connected 
psychiatric disorder either caused or contributed to the 
veteran's death.  She argues that either the medication the 
veteran took for his psychiatric disorder caused the 
myocardial infarction which caused his death (specifically 
the taking of Thorazine) or the restlessness and agitation 
caused by his psychiatric disorder contributed to his death.

The evidence in support of the appellant's claim includes 
letters from two private physicians.  The first letter, dated 
in September 1973, is from the veteran's treating physician, 
who states that he believes the veteran's state of severe 
anxiety contributed heavily to his death from myocardial 
infarction.  He stated he based his opinion on day to day 
observation of the patient during 12 years of treatment.  

The second letter, dated in May 2004, is the basis for 
reopening her claim.  The letter is from an internal medicine 
specialist.  This specialist states that, in her medical 
opinion, the cause of the veteran's death can be related to 
both the agitation and anxiety due to his psychiatric 
disorder and the side effects of Thorazine.  In addition, she 
states that the veteran's chronic epigastric pain, previously 
diagnosed as gastritis, could well have been an atypical 
symptom of a developing cardiovascular illness, and "it is 
most probably than not that there is evidence of possible 
cardiac signs that were present during military service."  
She also states that there is strong evidence of 
cardiovascular side effects caused by the medication 
(Thorazine), and that there are precedents of other veterans 
that developed coronary artery disease and myocardial 
infarcts due to the use of Thorazine.  She states that it is 
then presumable that the condition in this veteran was 
aggravated, if not caused by, the Thorazine.  

In conflict with the appellant's claim are the service 
medical records; VA treatment records; and a private 
physician's report of a physical examination in August 1946.  
The service medical records fail to show any complaints of, 
treatment for or diagnosis of any cardiovascular condition.  
The report of the veteran's exit examination in April 1946 
shows no cardiovascular defects were found.  The only defects 
found were the veteran's anxiety state and mild gastritis.  A 
private physician's report of physical examination performed 
in August 1946 also failed to show any finding of a 
cardiovascular problem.  Rather this physician found the 
veteran to only have an anxiety neurosis and dyspepsia.  The 
earliest sign of any possible cardiovascular problem was 
during a December 1957 hospitalization and was an incidental 
finding during physical examination, and consisted of a sharp 
second aortic sound.  It does not appear that any treatment 
was recommended or given.  A possible cardiological problem 
is not shown for another 10 years.  The veteran was 
hospitalized in April 1967, and the treatment records show 
that an electrocardiogram (EKG) revealed an incomplete right 
bundle branch block.  Again it does not appear that any 
treatment was given or follow up recommended.  In August 
1970, the veteran had his first myocardial infarction.  

The Board finds that the preponderance of the evidence is 
against finding that the cause of the veteran's death 
(myocardial infarction due to coronary thrombosis) was 
directly related to his military service.  The medical 
evidence does not show any findings of any cardiovascular 
problem until, at the earliest, 11 years after service, but 
there is no evidence that he received treatment for any 
cardiovascular condition at that time.  There is also no 
evidence that the veteran received treatment for a 
cardiovascular condition after the June 1967 EKG finding, 
which was 21 years after service.  The first evidence of 
actual treatment for a cardiovascular condition was in August 
1970 when the veteran had his first myocardial infarction, 
more than 24 years after separation from service.  Service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000).  

Furthermore, despite trying to link the veteran's service-
connected gastritis with his cause of death, the Board finds 
that the earlier diagnoses of gastritis and dyspepsia or more 
probative than the specialist's May 2004 opinion as to the 
etiology of the veteran's stomach complaints.  First, the 
internal medicine doctor never had the opportunity to 
physically exam the veteran and could only rely on past 
clinical records in rendering her opinion.  Second, she fails 
to submit any support for her position that epigastric pain 
is an "atypical" symptom of early cardiovascular disease.  
Presumably the medical professionals that examined the 
veteran during service and shortly thereafter were 
sufficiently trained to identify and distinguish 
gastrointestinal disorders from cardiovascular ones.  The 
appellant's specialist fails to provide any scientific or 
medical proof that prior medical knowledge has been found 
faulty or new advances have indicated otherwise.  Thirdly, 
this specialist even acknowledges that epigastric pain would 
be an "atypical" symptom of a cardiovascular illness.  Thus 
the Board gives little weight to this specialist's opinion 
that the veteran's epigastric symptoms in service are related 
to the cardiovascular condition that caused his death by 
myocardial infarction in 1972, almost 26 years after 
discharge.  Thus the preponderance of the evidence is against 
finding that the cause of the veteran's death is directly 
related to his military service.

Furthermore the Board is not persuaded that the veteran's 
service-connected psychiatric disability contributed to his 
cause of death.  The evidence does not support the 
appellant's argument that the veteran's psychiatric disorder 
caused or substantially and materially contributed to his 
death.  

The evidence in support of her claim is the September 1973 
treating physician's letter and the June 2004 specialist's 
letter.  Neither physician provides any supporting scientific 
or clinical evidence in support of their opinions.  The Board 
is not bound to accept an opinion based on unsupported 
clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Furthermore, in the absence of substantiation of a 
cause and effect relationship between a psychiatric disorder 
and organic heart disease, any conclusion that a relationship 
exists between the veteran's heart disease and his 
psychiatric disorder or that the latter contributed to the 
former to the extent that a causal connection between the two 
may be conceded would be purely speculative.  Thus the 
preponderance of the evidence fails to show that the 
veteran's cardiovascular condition that caused his death has 
any relation to his psychiatric disorder.  

The appellant also argues that the medication that the 
veteran took to control his psychiatric disorder caused or 
contributed to his cardiovascular disease and thus 
contributed to the cause of his death.  The evidence in 
support of her claim includes a January 1987 treating 
physician's note and the June 2004 specialist's report.  

The January 1987 treating physician's note states that the 
veteran was receiving medicines for the nerves from VA in 
massive doses and those medicines in those doses could have 
affected him and even intoxicated him (permanent damage to 
the heart).  Again this note fails to provide any clinical or 
scientific basis for the physician's opinion.  In addition, 
his opinion was not phrased in terms of a definitive opinion 
that the veteran's myocardial infarction was caused by the 
use of Thorazine.  Rather, he merely indicates that it 
"could have affected him."  The fact that he opines that 
the medication "could have" affected his heart implies that 
it is also possible that it "could not have" affected him.  
By using the term "could have," without supporting clinical 
data or other rationale, this physician's opinion is simply 
too speculative in order to provide the necessary degree of 
certainty required for medical nexus evidence.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

The June 2004 specialist stated that the side effects of the 
Thorazine that the veteran was using for his psychiatric 
condition include hypotension, tachycardia, EKG changes, and 
sudden death due to cardia arrest.  It also causes agitation, 
restlessness, jittering and insomnia, among others.  She also 
stated that there is evidence of other veterans that have 
developed coronary artery disease with the use of Thorazine.  
She stated that, based upon the strong evidence of 
cardiovascular side effects caused by the medications and 
that there are precedents of other veterans that developed 
coronary artery disease and myocardial infarction due to the 
use of Thorazine, it is presumable that the condition in this 
veteran was aggravated, if not caused, by the Thorazine.

In this case, however, the actual treatment records provide 
no substantiation that the veteran's psychiatric medication 
in any way brought about, contributed to, or hastened his 
death.  The treatment records for the veteran's final 
hospitalization show that the veteran was not treated with 
Thorazine during that period of time.  Instead he was treated 
with Valium.  Thus the veteran's tachycardia and irregular 
heart beat during the period of his hospitalization could not 
be attributed to the use of Thorazine because once he was off 
the medication such side effects should have ceased.  

Furthermore, the Board does not consider the veteran's death 
to be by sudden cardiovascular illness.  The veteran had had 
a myocardial infarction in August 1970 so it was clear that 
he already had some kind of cardiovascular disorder about a 
year and a half prior to his death.  Also, the veteran's 
cardiac arrest on March [redacted] was the end result of eight days 
of treatment for a second myocardial infarction.  Thus it is 
inaccurate to characterize the circumstances leading up to 
the veteran's death as sudden.  

A VA medical opinion was obtained in November 2004.  The VA 
physician who reviewed the case stated that the veteran died 
of myocardial infarction due to thrombosis of coronary 
artery.  He stated that thrombosis of coronary arteries 
occurs at the end of a very slow process in which the 
coronary arteries become partially occluded by 
atherosclerosis and final occlusion occurs by the formation 
of a thrombus with subsequent death or infarction of the 
myocardium involved on the area that does not receive blood 
because of the thrombus.  In his opinion, therefore, the 
veteran's coronary occlusion was not proximately caused by or 
the result of the veteran's use of Thorazine or any other 
drug for schizophrenia because the pathophysiology of 
atherosclerosis does not include changes due to Thorazine 
use.  

The Board finds the VA physician's opinion to be more 
probative than the specialist's June 2004 opinion as to 
whether the veteran's use of Thorazine contributed to his 
cause of death because the VA physician's opinion is clearly 
based upon the clinical data.  The specialist's opinion does 
not address the fact that the veteran's cause of death was 
not just by myocardial infarction but was due to a thrombosis 
that caused the myocardial infarction, and it fails to 
address whether the thrombosis is due to the use of 
Thorazine.  Furthermore, she fails to provide any citation to 
supporting studies or clinical evidence in support of her 
statement that other veterans have developed coronary artery 
disease and myocardial infarcts from the use of Thorazine.

Thus the Board finds that the preponderance of the evidence 
is against finding that the veteran's use of Thorazine (or 
any other medication) for his psychiatric disorder had any 
cause or effect on his cardiovascular problems that led to 
his death by myocardial infarction.

Finally the appellant contends that the veteran's 
restlessness and agitation during his hospital stay 
contributed to his death.  The appellant's contention 
basically relates to the question of whether the veteran's 
psychiatric disorder disrupted his treatment such that it had 
a material influence in accelerating his death.  

It is generally not reasonable to hold that a service-
connected disability accelerated death unless it affected a 
vital organ and was itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2005).  Here, the veteran 
died of a myocardial infarction, but there is no probative 
evidence that the veteran's service-connected psychiatric 
condition affected his heart.  

Furthermore a review of the final hospitalization records 
does not show that the veteran's service-connected 
psychiatric disorder materially influenced his care such that 
his death was accelerated.  The treatment records do show 
that the veteran was at times restless, agitated, incoherent, 
and disoriented.  It is not clear, however, whether these 
things were due to his psychiatric disorder or his medical 
condition.  The records also show that the veteran was 
sometimes difficult to manage, refused to stay in bed, tried 
to jump through the rails of his bed, and had to be 
restrained at times.  There is no indication, however, that 
the doctors and nurses were unable to appropriately treat the 
veteran's medical condition because of his behavior.  It 
appears the veteran received all his medications and 
treatment in a timely manner regardless of his behavior.  

Although the veteran's behavior may have made it more 
difficult to treat him, the Board does not find it was of 
such a character as to have materially contributed to the 
veteran's death or hastened it.  Thus the preponderance of 
the evidence fails to show that the veteran's psychiatric 
disorder materially interfered with the veteran's treatment 
as to constitute a significant contribution to his death.

For the foregoing reasons, the Board finds that the cause of 
the veteran's death is not subject to service connection, and 
the appeal is denied.





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


